DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-5, 8-9, 11-13, 15-18, 20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A face swap method, applicable to a host terminal, wherein the host terminal is connected to an audience terminal through a network, the method comprises: obtaining a first preset image of the host terminal; starting a face swap prompt; recognizing and determining a first face image in the first preset image according to the face swap prompt; receiving a second face image sent by the audience terminal; replacing the first face image in the first preset image with the second face image to obtain a first face-swapped image; sending the first face image to the audience terminal, such that the audience terminal replaces the second face image with the first face image to obtain a second face-swapped image; receiving the second face-swapped image from the audience terminal; and displaying a combined image of the first face-swapped image and the second face-swapped image according to a third preset display strategy.”. (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A face swap method, applicable to an audience terminal, wherein the audience terminal is connected to a host terminal through a network, the method comprises: obtaining a second preset image of the audience terminal; starting a face swap prompt; recognizing and determining a second face image in the second preset image according to the face swap prompt; sending the second face image to the host terminal, such that the host terminal receiving the first face-swapped image from the host terminal; and displaying a combined image of the first face-swapped image and the second face-swapped image according to a fourth preset display strategy.”. (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A host terminal, connected to an audience terminal through a network, comprising: a processor; and a memory, configured to store executable program codes; wherein the processor is configured to run a program corresponding to the executable program codes by reading the executable program codes stored in the memory to: obtain a first preset image of the host terminal; start a face swap prompt; recognize and determine a first face image in the first preset image according to the face swap prompt; receive a second face image sent by the audience terminal; replace the first face image in the first preset image with the second face image to obtain a first face-swapped image; send the first face image to the audience terminal, such that the audience terminal replaces the second face image with the first face image to obtain a second face-swapped image; receive the second face-swapped image from the audience terminal; and display a combined image of the first face-swapped image and the second face-swapped image according to a third preset display strategy.”. (Emphasis added – Prior art of record fails to teach the underlined portion.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 21, 2021